Citation Nr: 1137790	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-36 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.  He also subsequently served in the United States Air Force Reserve through May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in January 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was rendered in February 2011 and in June 2011 a copy of this opinion was sent to the Veteran.  The Board advised him that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In response, in August 2011 his representative submitted written argument in support of his claim, and in October 2011, he submitted additional argument and evidence in support of his appeal and waived initial RO consideration of the evidence.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's multiple sclerosis did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in January 2007 that fully addressed all notice elements and was sent prior to the initial agency of original jurisdiction (AOJ) decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Baptist Memorial Hospital, Methodist Hospital of Memphis, and Dr. J.S.  In February 2011 a VA medical expert opinion was obtained regarding the etiology of the Veteran's multiple sclerosis.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for multiple sclerosis.  He maintains that he was treated for symptoms of the disorder while in service and within seven years after separation from service.  The Veteran further contends that as there was no definitive test for multiple sclerosis for more than seven years after he was separated from service, he should not be restricted to the seven-year presumptive period.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that his current multiple sclerosis first manifested in service, that he has been treated for symptoms of multiple sclerosis since service, and that he was subsequently diagnosed with multiple sclerosis.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorders.

In a letter from the Veteran to his future spouse, dated in February 1948, the Veteran reported that he was hospitalized for an illness.

In December 1952 the Veteran underwent a neurosurgical consultation.  The Veteran reported numbness of the entire left side for the prior 1.5 years.  He stated that at night he had some unsteadiness on walking.  The Veteran reported that nine months prior to the evaluation he might have had mild encephalitis with possibly elevated spinal fluid protein.  He was noted to have psychological factors.  The provisional diagnosis given was neurasthenia.  The consultation report indicated that the Veteran reported that he was treated for vague right leg pain and numbness and that the onset of the symptoms was 1947.  He was treated by a private physician in October 1951 after receiving a spinal tap.  He was noted to be complaining of numbness and paresthesia involving the left side at that time.  His spinal fluid was noted to reveal a spinal cell count of 16 lymphocytes with total protein of 46 mgm. percent.  Neurosurgical examination at that time was negative.  The Veteran had a febrile episode a short time prior to the examination and it was felt that he might represent a case of mild encephalitis as he was complaining of drowsiness during the day and extreme restlessness during the night.  He was again treated by a Dr. R. in a follow up examination that continued the negative neurological examination.  He was noted to have developed some neuropsychiatric gastric complaints.

At the time of the December 1952 evaluation the Veteran was noted to complain of numbness, an episode of diplopia, and nervousness.  It was noted that "[h]e reads a good deal and seems to be quite disturbed over the possibility that he may have multiple sclerosis as his symptoms fit those published recently in a magazine."

Neurological examination of the cranial nerves did not reveal any abnormality.  The optic disks were well outlined and there was no evidence of papilledema.  There were no cerebellar signs.  The motor system seemed intact throughout without any evidence of paralysis, paresis or atrophy.  Sensory examination revealed areas of spotty hypalgesia over the left side that did not conform to any dermatome or nerve root pathways.  There was some decrease in vibratory sensation and when the tuning fork was held over the sternum in one area the Veteran stated there was a decreased vibratory sensation.  The examiner noted that there seemed to be pathognomic of psychosomatic disturbance rather than organic disease.  The deep tendon and superficial reflexes were present and equal bilaterally and there were no pathological reflexes noted.  The examiner diagnosed the Veteran with no neurosurgical disease.  The examiner stated that there was a definite psychic overlay but that the Veteran's increased cell count could not be ignored.

Later in December 1952 the Veteran underwent another examination.  The examiner noted that the neurological examination was entirely normal.  There was no evidence of any cranial nerve involvement.  The pupils were equal and reacted to light.  The upper deep reflexes were present and equal on both sides and reasonably active.  There was a slight tremor of the extended hands and fingers, no hyperhidrosis and only a moderate degree of dermographia.  The ankle and knee jerks were present, equal, and active.  There Romberg and the Babinski were noted to be negative.  He was diagnosed with no established neuropsychiatric condition.  

Later still in December 1952 the Veteran filed an Application for Hospital Treatment or Domiciliary Care.  The Veteran reported a 1.5 year or longer history of frequent numbness through entire left side of the body.  He was noted to have slight unsteadiness and dizziness.  He was diagnosed with paresthesias, cause undetermined.  He was noted to have been afforded a neurosurgical consultation.

Records dated in November 1960 reveal that the Veteran reported that he was confined to a bed with an illness for two weeks.

In October 1993 the Veteran was admitted to the Methodist Hospitals of Memphis and was noted to have probable multiple sclerosis.  In an October 1993 private treatment note the Veteran complained of numbness in both lower extremities and was reported to have bilateral medial longitudinal fasciculus (MLF) lesions, an absent right ankle jerk secondary to tendon Achilles (TA) tear, a positive bilateral Babinski, and distal loss of vibration in both lower extremities.

Subsequently, in October 1993 the Veteran was examined by a private physician.  The Veteran reported that he had a recent history of a feeling of heaviness and numbness in his feet, progressive tingling and numbness of the lower extremities, and some similar feelings in the thoracic area on the right.  The Veteran reported that he had a history of similar episodes occurring every few years for the prior 40 years.  He reported that at that time, he was suspected of having multiple sclerosis and this has been suspected through the years.  The examiner noted that a current magnetic resonance imaging (MRI) scan suggested a midthoracic multiple sclerosis plaque.  The Veteran was noted to have undergone a spinal tap and that he planned to use corticotropin (ACTH) therapy.  He was diagnosed with multiple sclerosis.

In October 1993 the Veteran underwent an MRI scan of the brain.  The examination revealed a chronic white matter disease.  The Veteran has been consistently diagnosed with multiple sclerosis since October 1993.  

In February 2011 a VA medical expert opinion was obtained regarding the etiology and onset of the Veteran's multiple sclerosis.  The expert reported that the Veteran presented to Methodist Hospital in October 1993 with a five week history of numbness involving the lower extremities and was found to have a thoracic sensory level with an MRI lesion at T4 that was consistent with demyelinating lesion.  He was described as having a median longitudinal fasciculus (MLF).  He was given a diagnosis of multiple sclerosis and his subsequent course has been consistent with this diagnosis.  The expert reported that the Veteran described illnesses in 1945, 1948, and 1950 involving vomiting, dizziness, and numbness.  The expert noted a letter dated in February 1948 in which the Veteran described symptoms in the context of a primarily gastrointestinal illness.  A neurosurgical evaluation was performed in December 1952 for left sided numbness and paresthesias for 1.5 years.  The Veteran was also noted to have vague right leg pain and numbness in 1947.  The report indicated that in 1951 the Veteran had undergone a lumbar puncture which showed 15 lymphocytes and a protein of 46.  This was performed following a febrile illness and neurological exam at that time was reported as negative.  The illness was thought to have possibly represented a meningitis or encephalitis.  The report also indicated that the Veteran reported one episode of diplopia and that he read a lot and was very concerned that he might have multiple sclerosis based on the similarity of his symptoms to what he had read in a magazine.  The examiner in 1952 found only some patchy left sided sensory loss that did not correspond to any clear dermatomal, nerve or nerve root distribution.  It was also noted that there was a focal loss of vibratory sense over the sternum that was judged to be non-physiological.  The examiner's assessment at the time was that the symptoms were most likely psychosomatic.  An additional examination in December 1951 also noted a normal neurological examination and that the Veteran's mood was somewhat depressed and that he reported being under a lot of stress at work.

Based upon a review of the Veteran's claims file the medical expert rendered the opinion that it was not at least as likely as not that the Veteran's multiple sclerosis had its onset during or within the first seven years of separation from service.

The expert provided the rationale that while the Veteran now has a diagnosis of probable multiple sclerosis, this diagnosis was only reached in the 1990s and none of the illnesses reported during or within seven years of discharge from service seem likely to have represented multiple sclerosis attacks.  The illness reported in the Veteran's letter of 1948 seems most suggestive of an acute self limited gastrointestinal illness.  An illness reported in 1951 seems more suggestive of a viral encephalitis/meningitis.  Neurological exams in 1952 were reported as normal or showing only a very mild cutaneous sensory loss on the left side with findings on vibratory testing that were judged to be non-physiological.  Multiple further attacks are described by the Veteran as having occurred between 1960 and 1990 but no medical documentation is available to substantiate these attacks of multiple sclerosis.  The expert further noted that while it is not possible to exclude that some of the Veteran's symptoms occurring within seven years of discharge may have been the result of a demyelinating disease, the descriptions provided do not seem to meet the test of being "as likely as not."

The Board finds that entitlement to service connection for multiple sclerosis is not warranted.  The service treatment records do not reveal any compliant, diagnosis, or treatment for any neurological disorders.  The Board notes that the Veteran reported that he was hospitalized in 1948 for an illness and two neurological consultations were performed in December 1952, within seven years of separation from active service.  The Veteran's letter to his future spouse describes vomiting and dizziness.  The neurological consultations in December 1952 indicate that the Veteran had leg pain and numbness since 1947, that the Veteran was examined by spinal tap in October 1951, and that the Veteran had been given a provisional diagnosis of neurasthenia.  However, after examination, the Veteran was noted to have negative neurological examinations and to have developed neuropsychiatric gastric complaints.  After the second consultation the Veteran was diagnosed with no established neuropsychiatric condition.  The Board acknowledges that subsequently the Veteran was diagnosed with paresthesias, cause unknown, in December 1952.  Treatment records dated in November 1960 reveal that the Veteran was confined to a bed with an illness for two weeks.  Subsequently, the Veteran was diagnosed with multiple sclerosis in October 1993, nearly 48 years after separation from active service.  The records do not reveal any indication that the Veteran's multiple sclerosis may be due to the Veteran's active service or that it was incurred in active service.  After a thorough review of the claims file, a VA medical expert rendered the opinion in February 2011 that it was not at least as likely as not that the Veteran's multiple sclerosis manifested during or within seven years of separation from active service.  As the preponderance of the evidence shows that the Veteran's multiple sclerosis was not related to service and no indication that his multiple sclerosis manifested within seven year of his separation from active duty service, service connection for multiple sclerosis is not warranted.  Therefore, entitlement to service connection for multiple sclerosis must be denied.


ORDER

Service connection for multiple sclerosis is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


